Citation Nr: 1535293	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than April 18, 2006 for the award of service connection for left knee degenerative joint disease ("left knee disability").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active military service from August 1968 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a hearing before the Board in May 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issue of clear and unmistakable evidence (CUE) has been raised by the record in at the Veteran's May 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A May 1996 rating decision denied the Veteran's claim for service connection for a left knee disability.  The Veteran did not appeal this decision; however additional service medical records were received. 

2.  An August 1996 rating decision reconsidered and denied the Veteran's claim for service connection for a left knee disability after reviewing new evidence.  The Veteran did not appeal this decision.  This decision is final.  

3.  In April 2006, the Veteran filed a claim to reopen his claim for service connection for a left knee disability.  

4.  In January 2007, the RO granted the Veteran's claim and service connection for a left knee disability was granted with an effective date of April 18, 2006.  

5.  In May 2010, the Veteran filed a claim for an earlier effective date for the grant of service connection for a left knee disability.  

6.  In April 2013, the Veteran filed a NOD requesting an earlier effective dated for the grant of service connection for a left knee disability. 


CONCLUSION OF LAW

To the extent that he is attempting to disturb the finality of the January 2007 rating decision, the Veteran's claim of entitlement to an effective date earlier than April 18, 2006, for the grant of service connection for left knee degenerative joint disease is dismissed. Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

 In light of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), and the dismissal of the appeal, any existing concerns regarding VA's duties to notify and assist the Veteran are moot, and the Board need not address them.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); VAOPGCPREC 2-2004 (March 9, 2004).

The Merits of the Claim

The Veteran seeks an effective date prior to April 18, 2006 for the grant of service connection for left knee degenerative joint disease.  

Once a veteran is assigned an effective date for an award of benefits, he/she has the right to appeal the effective date issue to the Board.  See, e.g., 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).  If a veteran does not initiate an appeal within one year, the RO's decision becomes final. 38 C.F.R. § 20.1103.  Board decisions subsume the underlying rating decisions and are generally final and binding on the date issued, unless timely appealed or the Chairman grants a motion for reconsideration of the decision or some other exception to the finality of it is shown to apply, such as indication it involved clear and unmistakable error (CUE).  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100, 20.1400.  Once a decision with respect to the effective date becomes final, and no subsequent "free-standing" claim for an earlier effective date may be entertained. See 38 C.F.R. §§ 20.302(a) , 20.1103 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006)).

A review of the record reveals that the Veteran applied for service connection for his left knee in December 1995.  This claim was denied by the RO in May 1996 because there was no evidence of a current disability and records from Methodist Hospital showed no evidence of ever treating the Veteran.  The Veteran's claim was reconsidered in August 1996, after his service treatment records were located.  It was noted in this decision that the Veteran did have an injury in service to his left knee; however, there was no evidence of record that the Veteran had a current disability.  The Veteran did not file a notice of disagreement to either of these rating decisions.  At the Veteran's hearing he testified that he was homeless at the time, but that he did receive a copy of these rating decisions.  There was no evidence submitted within a year of the rating decision nor was a formal appeal made by the Veteran, as such the rating decisions from May 1996 and August 1996 are final.  38 C.F.R § 20.1103.

In April 2006, the Veteran applied for service connection for a left knee condition.  He stated that he would submit new and material evidence to support his claim for reopening.  The Veteran submitted no new evidence during this period.  However, the Veteran submitted a notice in May 2006 that he had no additional evidence to submit.  In June 2006, the RO denied the Veteran's claim for reopening for failure to submit any new and material evidence.  

Subsequently, in January 2007, the Veteran submitted evidence of a current disability and service connection for a left knee disability was granted in a January 2007 rating decision.  In September 2007, the Veteran filed a notice of disagreement concerning the denial of service connection for his right knee and the evaluation of the left knee.  This NOD did not suggest any disagreement with the effective date of the grant of service connection for the left knee.  In fact, during the May 2015 Board hearing the Veteran's representative indicated the Veteran had not filed a notice of disagreement with the effective date at that time.  Accordingly, as no notice of disagreement with the effective date was submitted, the January 2007 rating decision became final.  38 C.F.R. § 20.1103.

In fact, there was no indication the Veteran disagreed with the effective date for the grant of service connection until he filed a new claim stating "I also believe that I am entitled to an earlier effective date for the awards of disabilities" in May 2010.  A January 2013 statement of het Veteran's representative argued that the Veteran was requesting an earlier effective date back to 1996 when he originally filed a claim for compensation.  

The Court has held that there is no such claim as a free standing claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Hence, the proper disposition of this appeal is dismissal.  Accordingly, the Veteran's claims must be dismissed. 38 U.S.C.A. § 7105 (d)(5).

Notwithstanding the finality of the prior decision, an effective date prior to April 18, 1996, could be awarded if it was established that a prior final decision contained clear and unmistakable error (CUE) in assigning that date. 38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).  As noted in the introduction, such a claim has been referred for appropriate action. 


ORDER

The issue of an effective date prior to April 18, 2006, for the award of service connection for a left knee disability is dismissed.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


